Haskeld, J.
“Neither a complaint nor an indictment for a criminal offense is sufficient in law, unless it states the day, as well as 111® month and year on which the supposed offense was committed.” State v. Beaton, 79 Maine, 314.
An act, prohibited by statute on certain particular days only, must be charged as having been committed on one of those particular days: for the time laid is a material element in the offense, and, unless laid on a day within the statute, no offense would be charged. In the case at bar, both time and place are material elements to constitute the statute offense. State v. Turnbull, 78 Maine, 392.
The statute prohibits the maintaining of closed weirs in certain inland waters on Saturdays and Sundays between April 1st and July 15th. 11. S., c. 40, § 43. The indictment charges the maintaining of the weir on June 1st, Tuesday, not close time, and on divers other days and times between that day and July 15th. All this may have been lawfully done. Saturday and Sunday are not pointed out as among the “divers other days and times,” The defendants are presumed to have regarded law, not to have violated it.
True, the indictment avers that during Saturday and Sunday, Juno 12 and 13, the defendants were bound to cany and keep on *396shore the netting which closes that part of the weir where fish are usually taken, and that they did not do it. But if they did not maintain the weir on those days they had no need to do it. It is said that the last clause in the indictment sufficiently charges the offense. But the trouble with that clause is, that it assumes, what is no where alleged, that the defendants during some Saturday or Sunday maintained the weir.
It is best for the proper administration of justice, that reasonable exactness and precision of statement be required from those officers of the law, selected on account of their professional skill in this behalf.

Exceptions sustained.

Peters, C. J., Walton, Daneorth, Virgin and Emery, JJ., concurred.